Appeal from an order of the Surrogate’s Court of Orange County, dated October 30, 1950, which dismissed an appeal taken to the Surrogate, pursuant to section 249-x of the Tax Law, from a pro forma order of the said Surrogate’s Court, dated August 7, 1950, assessing an estate tax, and which affirmed the said pro forma order. The appeal is also taken from the pro forma order. Order dated October 30, 1950, unanimously affirmed, with costs, payable out of the estate. No opinion. Appeal from pro forma order dismissed, without costs. Present — Nolan, P. J., Cars-well, Johnston, Sneed and Wenzel, JJ. [199 Mise. 138.]